Case 1:20-cv-03127-SAB     ECF No. 110-4    filed 11/05/20     PageID.3197 Page 1 of 16




 Non-Compliant   EASTERN    LAKESHORES     48233     Detroit         2020-11-05
Case 1:20-cv-03127-SAB     ECF No. 110-4    filed 11/05/20   PageID.3198 Page 2 of 16




 Non-Compliant   CENTRAL   Detroit MPOO 3   Walled Lake                   2020-11-04
 Non-Compliant   CENTRAL   Detroit MPOO 4   West Bloomfield Branch        2020-11-04
Case 1:20-cv-03127-SAB   ECF No. 110-4   filed 11/05/20   PageID.3199 Page 3 of 16
Case 1:20-cv-03127-SAB   ECF No. 110-4   filed 11/05/20   PageID.3200 Page 4 of 16
Case 1:20-cv-03127-SAB   ECF No. 110-4   filed 11/05/20   PageID.3201 Page 5 of 16
Case 1:20-cv-03127-SAB   ECF No. 110-4   filed 11/05/20   PageID.3202 Page 6 of 16
Case 1:20-cv-03127-SAB   ECF No. 110-4   filed 11/05/20   PageID.3203 Page 7 of 16
Case 1:20-cv-03127-SAB   ECF No. 110-4   filed 11/05/20   PageID.3204 Page 8 of 16
Case 1:20-cv-03127-SAB   ECF No. 110-4   filed 11/05/20   PageID.3205 Page 9 of 16
Case 1:20-cv-03127-SAB   ECF No. 110-4   filed 11/05/20   PageID.3206 Page 10 of 16
Case 1:20-cv-03127-SAB   ECF No. 110-4   filed 11/05/20   PageID.3207 Page 11 of 16
Case 1:20-cv-03127-SAB   ECF No. 110-4   filed 11/05/20   PageID.3208 Page 12 of 16
Case 1:20-cv-03127-SAB   ECF No. 110-4   filed 11/05/20   PageID.3209 Page 13 of 16
Case 1:20-cv-03127-SAB   ECF No. 110-4   filed 11/05/20   PageID.3210 Page 14 of 16
Case 1:20-cv-03127-SAB   ECF No. 110-4   filed 11/05/20   PageID.3211 Page 15 of 16
Case 1:20-cv-03127-SAB   ECF No. 110-4   filed 11/05/20   PageID.3212 Page 16 of 16
